Citation Nr: 1113550	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-25 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for degenerative arthritis of the left knee, status post left total knee replacement.

2.  Whether new and material evidence to reopen a claim for service connection for a right knee condition, to include as secondary to a service left knee disability, has been received. 

3.  Whether new and material evidence to reopen a claim for service connection for a lower back condition, to include as secondary to a service left knee disability, has been received. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from January 1974 to March 1978.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 rating decision in which the RO in St. Louis, Missouri, inter alia, denied the Veteran's claim for a rating in excess of 30 percent for degenerative arthritis of the left knee, status post left total knee replacement; declined to reopen previously denied claims for service connection for a right knee condition and for a low back condition; and denied a TDIU.  In February 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2009.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Boston, Massachusetts, which has certified the appeal to the Board.  

In April 2008, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  

For the reason expressed below, the matters on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

In the July 2009 substantive appeal, the Veteran indicated that he did not wish to have a Board hearing.  However, in August 2009, prior to the RO's certification of the appeal to the Board, the Veteran submitted (also via a VA Form 9) a statement indicating that he wished to have a Board hearing on his appeal before a Veterans Law Judge at the RO.  In a March 2011 motion to remand for a Travel Board hearing, the Veteran's representative reiterated the Veteran's request for a Board hearing at the RO, and stated that such hearing request had not been withdrawn.

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. §§ 20.703, 20.704 (2010)
(pertaining specifically to hearings before the Board).  Accordingly, and because the RO schedules Travel Board hearings, a remand of these matters to the RO for the requested hearing is warranted.  

Accordingly, these matters are hereby REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Travel Board hearing, as appropriate.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2010).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


